335 F.3d 1096
Jerome B. VERNAZZA, Petitioner,v.SECURITIES AND EXCHANGE COMMISSION, Respondent.IMS/CPAS & Associates; Vernon T. Hall; Stanley E. Hargrave, Petitioners,v.Securities and Exchange Commission, Respondent.
No. 01-71857.
No. 02-70016.
No. 3-9042.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted February 5, 2003.
Filed April 24, 2003.
Amended July 17, 2003.

Sheldon M. Jaffe, Los Angeles, CA, for petitioner Jerome B. Vernazza.
Thomas D. Giachetti, Princeton, NJ, and Ashleigh C. Swayze, Stark & Stark, PC, Lawrenceville, NJ, for petitioners IMS/CPAs & Associates, Vernon T. Hall, and Stanley E. Hargrave.
Eric Summergrad, Deputy Solicitor, and Mark Pennington, Assistant General Counsel, Securities and Exchange Commission, Washington, DC, for the respondent.
On Petition for Review of an Order of the Securities & Exchange Commission.
Before D.W. NELSON, WARDLAW and FISHER, Circuit Judges.

ORDER

1
The respondent's motion to amend the opinion is DENIED. The opinion filed April 24, 2003, is amended as follows:


2
Slip op. at 5318, line 13: Replace the phrase "Although the Commission's determination of the duty of care" with "Although the Commission's application of the duty of care to the facts of this case"


3
The time for filing a petition for rehearing or petition for rehearing en banc has expired. No petitions for rehearing shall be allowed on the basis of this amendment.


4
SO ORDERED.